Citation Nr: 1640633	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pharyngitis.

2.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for pharyngitis as well as entitlement to a compensable evaluation for hypertension.  Regrettably, the Board finds that a remand is necessary for additional development in this case before these issues can be adjudicated.

With respect to the Veteran's claim of entitlement to service connection for pharyngitis, a review of his service treatment records reveals several incidents of treatment for chronic coughing.  In June 1972, the Veteran sought treatment for an inflamed pharynx as well as painful coughing productive of mucous.  In May 1979, the Veteran complained of continuous coughing for one week as well as an "itching" feeling in his throat; at that time, he was diagnosed as having viral syndrome and prescribed codeine.  On his September 1988 Report of Medical History upon retirement from service, the Veteran indicated that he suffered from chronic or frequent colds as well as chronic cough.  He explained that he experienced an intermittent but persistent cough at night.  

At his September 2016 Board videoconference hearing, the Veteran indicated that he lost his voice during his first tour in Vietnam and was given throat lozenges to treat the condition.  The Veteran further testified that he experienced intermittent symptomatology since that time.  

The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having pharyngitis and chronic bronchitis.  However, the examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that, "There is insufficient data to support this.  The upper respiratory distress and cough on May 1979 was a viral syndrome and therefore not related to the currently diagnosed chronic bronchitis."  Significantly, no opinion was provided as to the etiology of pharyngitis.  Further, in forming this opinion, the Board emphasizes that the examiner did not discuss the June 1972 episode of inflamed pharynx, nor the Veteran's report of suffering from chronic or frequent colds as well as chronic cough on his September 1988 Report of Medical History upon retirement from the military.  In addition, the examiner did not consider or discuss the Veteran's credible reports of experiencing intermittent symptomology since his first tour of duty in Vietnam.  Therefore, the Board finds this opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran should be provided with another VA examination to assess the etiology of his diagnosed pharyngitis.  (It is relevant to note that the Veteran did not appeal the January 2013 denial of service connection for chronic bronchitis.  As such, the matter is not before the Board.)

With respect to the issue of entitlement to a compensable evaluation for hypertension, the Board notes that the Veteran was last provided with a VA examination relevant to this claim in October 2012, approximately four years ago.  At the Veteran's July 2016 Board videoconference hearing, he testified that he was provided with a VA physical evaluation the previous year and that VA increased his blood pressure medication based on the results of that examination.  Because this suggests that the Veteran's hypertension worsened since the October 2012 VA examination, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected hypertension.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Finally, the Veteran testified that he goes to the Lawton Vet Center in Lawton, Oklahoma, at least once per year for a physical evaluation.  In addition, the Veteran submitted a single VA treatment record documenting treatment in September 2016.  However, aside from this single record submitted by the Veteran, the most recent VA treatment records associated with the claims file are dated in September 2013, suggesting that there are additional VA treatment records dated after September 2013 which have not been associated with the claims file.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession,.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  On remand, the RO shall obtain and associate all outstanding VA treatment records of the Veteran with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from September 2013 to the present from the Oklahoma City VA Health Care System in Oklahoma City, Oklahoma, and any associated outpatient clinics, to include the Lawton Vet Center in Lawton, Oklahoma.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, then a response to that effect should be documented in the file.

2.  Then, schedule the Veteran for another examination with a VA examiner (other than the one who provided the November 2012 examination and opinion) to determine the likely etiologies of his diagnosed pharyngitis and chronic bronchitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with specific consideration of the Veteran's lay statements regarding the onset and course of his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed pharyngitis began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the VA examiner is specifically directed to consider and discuss the service treatment records showing treatment for an inflamed pharynx and painful coughing productive of mucous in June 1972, complaints of continuous coughing for one week as well as an "itching" feeling in his throat and a diagnosis of viral syndrome in May 1979, and the Veteran's report of chronic or frequent colds as well as chronic cough upon his retirement in September 1988.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hypertension. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate the predominant diastolic and systolic pressures and whether the Veteran requires continuous medication for control of his blood pressure.

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, conduct any additional development necessary and then readjudicate the issues on appeal.  If any benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond.  Thereafter, return the matter to the Board if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




